department of the treasury washington dc contact person telephone number in reference to t ep ra t3 date jul internal_revenue_service uniform issue nos legend taxpayer a taxpayer b individual c individual d trust e trust f individual g court h date date date date date date date calendar_year date sum sum page ira x county y state dear this is in response to the request for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated letter rulings under sec_401 a requested request the following facts and representations support your ruling of the internal_revenue_code is in which a series of and -- taxpayer a divorced taxpayer b during calendar_year on date taxpayer a established ira x with a portion of the settlement proceeds of her divorce from taxpayer b additionally on date taxpayer a elected to have ira x proceeds remaining at her death paid to the beneficiaries named in her last will and testament executed on date ira x in pertinent part provides that with respect to an ira holder who dies prior to the commencement of code sec_401 required distributions distributions to her beneficiary must begin within one year of the ira holder’s death and must be paid over the beneficiary’s life expectancy on date taxpayer a executed her last will and testament article third of taxpayer a’s last will and testament provides that all of her property both personalty and realty was to be given in equal portions to her grandchildren to be held in trust for that grandchild and be used exclusively for the child’s education until the child attained age birthday the trust assets will be turned over to the trust’s beneficiary to do as upon a grandchild’s attaining his or her twenty-first the portion given to a minor grandchild is or she sees fit he taxpayer a died on date while a resident of county y state z taxpayer a had not attained her code sec_401 required_beginning_date at her death taxpayer a was survived by two grandchildren individuals c and d individual c’s birthday was date and individual d’s birthday was date thus both are under age pursuant to article third of taxpayer a’s last will and testament trust e has been set up for the benefit of individual c and trust f has been set up for the benefit of individual d and f is the sole trustee of trusts e individual g on date individual g was named the personal representative of the estate of taxpayer a and the sole trustee of the testamentary trusts created pursuant to the last will and testament of taxpayer a by court h county y state z page on date which was within nine months of date the administrator of ira x was advised that individuals cc and d beneficiaries of the trusts created under taxpayer a’s will were the beneficiaries of ira x as the your authorized representative has asserted on your behalf that ira xx had been subdivided into two separate ira accounts as of date one of the ira sub-accounts has been maintained for the benefit of individual and the other has been maintained for the benefit of individual d fach sub-account has been credited with its pro-rata share of ira x earnings and expenses on date distributed to trust f sum was distributed to trust e and sum was based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_401 taxpayer a designated individual c as the beneficiary of the portion of her ira x which is payable to trust e the beneficiary of trust e that distributions to trust e commenced within the time frame required under code sec_401 the proposed income_tax regulations promulgated thereunder such that distributions to trust e may be made over taxpayer c’s life expectancy and and that trust e meets the requirements of sec_1 a -1 of the proposed_regulations qséas d-5 so that taxpayer c may be treated as the designated_beneficiary of the portion of ira x paid to trust e d-6 and d-7 with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i li will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary e page sec_401 c for purposes of this paragraph the term required_beginning_date means april the calendar_year following the calendar_year in which the employee ira holder attains age of the code provides in relevant part that of sec_401 b ii of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee's interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee sec_1_401_a_9_-1 of the proposed_regulations q a c-2 provides in order to satisfy the five-year rule in sec_401 that employee's entire_interest must be distributed as calendar_year which contains the fifth anniversary of the date of the employee's death of december of the b ii the sec_401 b iii of the code provides an exception to the above under the exception any portion of an employee's referenced 5-year rule interest payable to a designated_beneficiary which is to be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be so distributed beginning not later than year after the date of the employee's death or such later date as the secretary may by regulations prescribe sec_1 a -1 of the proposed_regulations q a d-4 provides in that for purposes of calculating the distribution period relevant part described in sec_401 be determined as of the employee's date of death employee's death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five year rule in sec_401 a b ii b iii or iv of the date of the the designated_beneficiary will if as sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a provides that in order to satisfy the exception to the five-year rule for nonspouse beneficiaries distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died benefit if a beneficiary in addition to the employee's surviving_spouse this rule also applies to the distribution of the entire remaining of the employee's date of death an individual is designated as as sec_1_401_a_9_-1 of the proposed_regulations q a c-4 c provides that a plan may adopt a provision that permits employees or beneficiaries to elect on an individual basis whether the five-year rule in sec_401 a b ii a b iii applies to distributions of the code or the exception to the five-year rule in section sec_1_401_a_9_-1 of the proposed_regulations q a d-2a provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate page a designated_beneficiary may not be provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met of sec_1 a -1 however q a d-5 there is the trust is valid under state law or would be but for the fact that no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 b iii above of the decumentation described in d-7 of this section by the end of the ninth month beginning after the employee's death are satisfied as of the date of the employee's death or if the requirements in paragraph a in the case of d-5 iv and sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as document for the trust which is named as beneficiary of the plan as employee's date of death which commence after death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder in general with respect to required distributions of the date of death or with a copy of the trust of the sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period beneficiary under d or d-4 whichever is applicable is the applicable_date the date for determining the designated of the applicable_date for sec_1_401_a_9_-1 of the proposed_regulations q a h-2 in summary of as provides that if an employee’s required_beginning_date distributions that do not begin prior to the employee’s death employee’s death an employee’s benefit under a plan is divided into separate_accounts and the beneficiary ies with respect to one separate_account differ from the beneficiary ies with respect to the other separate_accounts then such separate_accounts need not be aggregated for purposes of determining the or as of the for page code sec_401 a distribution period a rules may apply separately to each separate_account instead the code section sec_1_401_a_9_-1 of the proposed_regulations q a h-2a provides in summary that a separate_account in an individual_account is employee's benefit determined by an acceptable accounting including allocating investment gains and losses and contributions and forfeitures on a pro-rata basis in a reasonable and consistent manner between such portion and any other_benefits a portion of an in this case taxpayer a died on date prior to attaining her taxpayer a named the beneficiaries of the trusts created under her code sec_401 required_beginning_date her death last will and testament as the beneficiaries of her ira x that accompanied this ruling_request and representations made by your authorized representative indicate that taxpayer a's’ testamentary trusts e and f meet the requirements of qs and as d-5 through d-7 of the proposed_regulations taxpayer a maintained ira x at the documentation with further respect to this ruling_request your authorized as of date one of the said sub-accounts has been maintained for the representative has asserted that two sub-accounts benefit of individual c benefit of individual d charged with its pro-rata share of ira x’s earnings and expenses additionally on date for the benefit of individual c was made to trust e from the sub-account maintained for the benefit of individual d was made to trust f as beneficiary of trust e as beneficiary of trust f a distribution from the sub-account maintained and the other for the and a second distribution each sub-account has been ira x was subdivided into thus based on the above with respect to your ruling requests the service concludes as follows that for purposes of code sec_401 taxpayer a designated individual c as the beneficiary of the portion of her ira x which is payable to trust e the beneficiary of trust e that distributions to trust e commenced within the time frame required under code sec_401 the proposed income_tax regulations promulgated thereunder such that distributions to trust e may be made over taxpayer c’s life expectancy and and that trust e meets the requirements of sec_1 a -1 of the proposed_regulations qséas d-5 so that taxpayer c may be treated as the designated_beneficiary of the portion of ira x paid to trust e d-6 and d-7 this ruling_request assumes that ira x has met and will continue to meet the requirements of code sec_408 at all time relevant thereto page this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or cited by others as sec_6110 precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
